DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9,2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed February 14, 2022, with respect to the rejection(s) of claim(s) 2-15,17-21 under 35 U.S.C. 102(b) have been fully considered and are persuasive as it pertains to the newly amended subject matter.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schwammenthal et al. (US 2006/0149360).
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delaloye et al. (WO 2007/071436, also provided in the applicants IDS) in view of Schwammenthal et al. (US 2006/0149360).

Referring to claims 2 and 17, Delaloye et al. discloses a prosthetic heart valve for replacement of a native heart valve having a native valve annulus, comprising: a delivery device having a retractable sheath(paragraph 15), and a prosthetic heart valve adapted to be mounted on the delivery device and implanted by the delivery device at the target site as a single unit(paragraph 15), a stent body(900) having a proximal end adjacent an inflow end(802) and a distal end adjacent an outflow end(806) and including an annulus section (lower portion of section 802)and a flared region (the upper portion of section 802) proximal to the annulus section, the stent body having a radially collapsed condition and a radially expanded condition, the annulus section and the flared region increasing in diameter during transition from the radially collapsed condition to the radially expanded condition, the flared region extending from the annulus section to the proximal end of the stent, wherein the stent body further includes an aortic section(804 and 806) distal to the annulus section; one or more prosthetic valve elements mounted to the stent body and operative to allow flow in an antegrade direction from the inflow end to the outflow end but to substantially block flow in a retrograde direction from the outflow end to the inflow end; and a cuff secured to the stent body, the cuff including an outer cuff portion and an inner cuff portion, the outer cuff portion covering an exterior surface of the flared region, the inner cuff covering an interior surface of the flared region(paragraph 84, discloses that the cloth can be folded over to the exterior side of the stent) wherein the outer cuff portion is adapted for engagement with native tissue proximal to the native valve annulus to form a seal with the native tissue to block 
Delaloye et al. lacks a detailed description of the outer cuff portion defining a ring having a main portion and a proximal edge axially offset from the main portion, and wherein the outer cuff portion, in cooperation with the proximal edge of the ring.
Schwammenthal et al. discloses a fluid flow prosthetic device in the same field of endeavor that comprises an outer cuff portion defining a ring(see annotation, the stents/undulations define the ring portion of the outer cuff) having a main portion and a proximal edge axially offset from the main portion (see regions 33a and 34a) and wherein the outer cuff portion, in cooperation with the proximal edge of the ring (Fig. 10-11) for the purpose of anchoring the device in the aortic orifice(paragraph 63). 
It would have been obvious to  a person of ordinary skill in the art to modify the device of Delaloye et al. to include the outer cuff portion as taught in Schwammenthal et al. in order to anchor the device in the aortic orifice. 

    PNG
    media_image1.png
    391
    351
    media_image1.png
    Greyscale

In the rejection above, Examiner considers claim 2 to be met when a prior art reference(s) teaches the above structural limitations of the outer cuff portion being adapted for engagement with the native tissue proximal to the native valve annulus. The structure of the device of Delaloye et al. is fully capable of having the cuff portion to be adapted for engagement with the native tissue proximal to the native valve annulus. 
Referring to claims 3 and 18, Delaloye et al. discloses wherein the stent body includes a concave curvature extending between the aortic section and the flared region (Fig. 19).
Referring to claims 4 and 19, Delaloye et al. discloses wherein the inner cuff portion includes a supra-annular cuff portion positioned adjacent the annulus section and a sub-annular cuff portion positioned proximal to the supra-annular cuff portion (paragraph 84).
Referring to claim 5, Delaloye et al. discloses wherein the sub-annular cuff portion is positioned proximal to the one or more prosthetic valve elements (paragraph 84).
Referring to claim 6, Delaloye et al. discloses wherein the stent body is self-expandable (paragraph 68).
Referring to claim 7, Delaloye et al. discloses wherein the annulus section includes multiple rows of cells (paragraph 68).
Referring to claim 8, Delaloye et al. discloses wherein the cuff is sutured to cell struts of the stent body (paragraph 84).
Referring to claim 9, Delaloye et al. discloses wherein the cuff is sutured to junctions between cell struts of the stent body (paragraph 84).
Referring to claim 10, Delaloye et al. discloses wherein the cuff is formed of animal tissue (paragraph 84).
Referring to claim 11, Delaloye et al. discloses wherein the cuff is formed of porcine pericardial tissue (paragraph 84).
Referring to claim 12, Delaloye et al. discloses wherein the stent body is formed as a unitary structure (paragraph 68).
Referring to claim 13, Delaloye et al. discloses wherein the stent body is a non-woven structure (paragraph 68).
Referring to claim 14 and 20, Delaloye et al. discloses wherein the aortic section has a larger diameter than the proximal end of the stent body when the stent body is in the radially expanded condition (Fig. 19).
Referring to claim 15 and 21, Delaloye et al. discloses wherein the flared region has a larger diameter than the annulus section when the stent body is in the radially expanded configuration (Fig. 19).
Referring to claim 16, as applied to claim 2 above, Delaloye et al. discloses and inner and outer cuff portion but lacks a detailed description of the inner and outer cuff portions being formed of separate pieces of materials. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to (describe modification), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ177, 179.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0193261.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774               

/THOMAS C BARRETT/MQAS, TC 3700